Citation Nr: 1120324	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim. 

The Veteran was scheduled to appear at the St. Paul RO to have a personal hearing before a Veterans Law Judge.  However, in September 2009 the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Further, a Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A.           § 1116(f).

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease. 38 U.S.C.A. § 1116(b)(1).  These diseases include type II diabetes.

VA has received from the Department of Defense (DOD) a listing of locations outside of Vietnam where Agent Orange was used or tested over a number of years. DOD has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean demilitarized zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence. The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used, namely the Combat Brigade of the 2nd Infantry Division, the Division Reactionary Force, and the 3rd Brigade of the 7th Infantry Division and their smaller component units.  Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.

The Veteran contends that he has diabetes mellitus, type II due to exposure to herbicides during his period of military service in Korea.  The Board determines that a remand is necessary for further development with regard to the Veteran's claimed herbicide exposure.

Official records indicate that the Veteran was assigned to the Tenth Army Postal Unit in Korea from July 1969 to July 1970, and that his military occupational specialty (MOS) was postal clerk.  

The Veteran stated that his army postal unit was located eight miles south of the demilitarized zone in Korea, and that his postal duties involved numerous trips to the demilitarized zone.  He further stated that during his period of military service in Korea, North Korean spies were captured outside of his barracks and that the area where they were captured was subsequently sprayed with herbicides.  See a statement from the Veteran dated in July 2009.  

The Board initially notes that the Veteran's army postal unit is not one of the listed units identified by the DOD pertaining to the presumption of herbicide exposure in Korea during the Vietnam War.  However, his personnel records confirm service in Korea from July 1969 to July 1970.  Moreover, the Veteran's claimed herbicide exposure based on the location of his army patrol unit and MOS has not been submitted to the United States Army and Joint Services Records Research Center (JSRRC) [formerly the United States Armed Service Center for Unit Records Research (CURR)] by the RO.  Because the Veteran has provided sufficient details about his army patrol unit and his MOS, the Board finds that a remand is necessary in order to attempt verification of the reported herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and ask that he clarify when and where his herbicide exposure occurred, especially the herbicide exposure identified in his statement dated in July 2009.  The Veteran should also be asked to provide any additional corroborating evidence he may have pertaining to the alleged herbicide exposure during his military service.  The RO should also request that the Veteran identify any recent medical examination and treatment records pertaining to his diabetes mellitus.  The RO should take appropriate steps to secure any records so identified and to associate them with the Veteran's VA claims folder.

2. The RO should then review the file and prepare a 
summary of the Veteran's claimed herbicide exposure, including his assertions that he was exposed to herbicides as part of his postal clerk duties and the proximity of his army postal unit to the demilitarized zone in Korea as well as his assertion that North Korean spies were captured outside of his unit and that area was subsequently defoliated and sprayed with herbicides.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents the RO deems to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged herbicide exposure.

3. After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


